As filed with the Securities and Exchange Commission onOctober 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2013 Item 1. Schedule of Investments. GoodHaven Fund SCHEDULE OF INVESTMENTS at August 31, 2013 (Unaudited) Shares COMMON STOCKS - 60.3% Value Computer & Internet Software - 6.3% Google Inc. - Class A 1 $ Microsoft Corp. Computers & Peripheral Equipment - 8.6% Hewlett-Packard Co. Systemax Inc. 1,2 Consumer Products - 6.5% Spectrum Brands Holdings Inc. Diversified Holding Companies - 6.3% Berkshire Hathaway Inc. - Class B 1 Leucadia National Corp. Financial Services - 1.5% Federated Investors Inc. - Class B Loan Servicing - 4.7% Walter Investment Management Corp. 1 Marine Services & Equipment - 1.8% SEACOR Holdings Inc. 1 Stolt-Nielsen LTD Metals & Mining - 4.7% Barrick Gold Corp. Oil & Gas Exploration & Production - 8.1% Birchcliff Energy Ltd. 1 Devon Energy Corp. EXCO Resources Inc. WPX Energy, Inc. 1 Property/Casualty Insurance - 5.1% Alleghany Corp. 1 White Mountains Insurance Group Retailing - 4.8% Sears Holdings Corp. 1 Staples Inc. Telecommunications - 0.9% Sprint Nextel Corp. 1 Waste Treatment & Disposal - 1.0% Republic Services Inc. TOTAL COMMON STOCKS (Cost $258,259,229) GUERNSEY INVESTMENT FUND - 1.1% JZ Capital Partners Limited 2 TOTAL GUERNSEY INVESTMENT FUND(Cost $4,201,658) Principal Amount FOREIGN GOVERNMENT SECURITIES - 8.6% CAD 10,500,000 Canadian Government Bond 1.000%, due 2/1/2014 CAD 15,000,000 Canadian Treasury Bill 1.964%, due 11/7/13 4 NOK 59,700,000 Norwegian Treasury Bill 3.159%, due 12/18/2013 4 NOK 59,600,000 Norwegian Treasury Bill 1.516%, due 3/19/2014 4 TOTAL FOREIGN GOVERNMENT SECURITIES (Cost $44,530,228) U.S. GOVERNMENT SECURITIES - 8.9% U.S. Treasury Bills - 8.9% $ 0.055%, due 9/26/2013 4 0.060%, due 10/31/2013 4 0.043%, due 11/14/2013 4 0.033%, due 1/16/2014 4 TOTAL U.S. GOVERNMENT SECURITIES (Cost $44,995,850) MISCELLANEOUS SECURITIES - 2.9% 1,3 TOTAL MISCELLANEOUS SECURITIES(Cost $14,232,837) Total Investments (Cost $366,219,802) - 81.8% Cash and Other Assets in Excess of Liabilities - 18.2% TOTAL NET ASSETS - 100.0% $ CAD Canadian Dollar NOK Norwegian Krone 1 Non-income producing security. 2 A portion of these securities are considered illiquid.As of August 31, 2013, the total market value of illiquid securities was $5,963,573 or 1.2% of net assets. 3 Represents previously undisclosed securities which the fund has held for less than one year. 4 Coupon represents yield to maturity from the purchase price. The cost basis of investments for federal income tax purposes at August 31, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. GoodHaven Fund Summary of Fair Value Exposure at August 31, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of August 31, 2013. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
